Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-54, 59-64, in the reply filed on 6/9/2021 is acknowledged.
Claims 55-58 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-50, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, US 8367662 and Alimardanov US 9682983
	Shaw teaches compounds of formula (see Shaw’s claims) 
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

containing the core structure of the instantly claimed formula.  
The difference is in the ‘substituents’ decorating the core structure 
and 
the position of the X containing ring on the core structure in the above pictured formula.  Thus, in the instant formula the X containing rings and their obvious variants, i.e., instant R5 is in the adjacent position.  
Thus the instantly claimed compounds are positional isomers of the Shaw’s compounds. The R variables such as the laundry lists defined in Shaw’s teaching and in the instant claims, for example, halo, CN, alkyl, alkoxy etc., are routinely used in the medicinal chemistry art as substituents in interchangeable and optional manner around the periphery of known core templates to arrive at alternate, optimized versions of known compounds.  Note that the Shaw’s compounds and the instant compounds are for the same small molecule-protein interaction.  


Alimardanov teaches compounds of formula (see Alimardanov’s claims) 
    PNG
    media_image2.png
    162
    277
    media_image2.png
    Greyscale

containing the core structure (X and Y can be either N or C) of the instantly claimed formula.  As in the case of Shaw’s art, the difference is in the substituents decorating the core structure and the position of the X containing ring in the above pictured formula (and Alimardanov compounds are also in the same field of endeavor, targeting ALK enzyme). 
With the same invariable templates of imidazopyridazine and imidazopyrindinine cores in the cited references and in the instant invariable moiety, and with same substituents/variables/groups on these core templates there is extensive overlap with the claimed compounds and the prior art compounds.  
The position taken is that the difference is in the arrangement of the laundry list of substituents on the periphery of the invariable structural moiety of the instant formula and those of the above cited art, in optional and interchangeable manner.  Substituents are routinely used in the medicinal chemistry art for optimization of desired (biological) property.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 .    



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-50, 54 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compounds of formula I, with few of the combination of the R variables/substituents, does not reasonably provide enablement large number of possibilities claimed.  For example, the specification is not enabling for compounds wherein R4 of the claimed formula is other than H.  Similarly, it is not seen where in the specification enabling disclosure is found for compounds of the claimed formula wherein R3 is not H.  These are examples with respect to non-enabling disclosure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). 
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biochemical properties (related to intended use of the compounds).  
Applicants are encouraged to the place on record that substituents decorating the core template are not relevant for satisfaction of enablement statute.  
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design and states 

    PNG
    media_image3.png
    95
    310
    media_image3.png
    Greyscale

Based on the biological data disclosed (see Table 1 on page 202), structurally similar compounds show widely different properties of ALK2 inhibition, consistent with the art-recognized unpredictability. 

As noted above, the specification is not enabling for R3 and R4 other than hydrogen.  However, these are defined as 
    PNG
    media_image4.png
    129
    790
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    300
    776
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    22
    143
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    17
    140
    media_image7.png
    Greyscale

the teaching in the Scheme is unsuitable for making R3 or R4 
    PNG
    media_image8.png
    50
    608
    media_image8.png
    Greyscale

The end/final product of Scheme 1 shown (as formula 7) is 

    PNG
    media_image9.png
    97
    111
    media_image9.png
    Greyscale

not the claimed 

    PNG
    media_image10.png
    125
    166
    media_image10.png
    Greyscale

No chemistry direction, guidance and working example for making R3 and R4 is taught in the specification.  For example, introducing the option of R3 or R4, 
    PNG
    media_image11.png
    17
    70
    media_image11.png
    Greyscale

subsequent to assembly of the above-mentioned formula 7 is found in the specification.  
These are examples for R3 and R4.  
Chemistry rationale can be provided for non-enabling nature of the plethora of possibilities defined (in claims) as substituents.  Consider for example, R20 or R50 part of the R2 and R5 possibilities.  As defined, the plethora of possibilities defined for R2 
    PNG
    media_image12.png
    264
    761
    media_image12.png
    Greyscale

In the above, most of the groups other than unsubstituted alkyl, cycloalkyl and aryls, are anticipated to be incompatible with the Chemistry Scheme 1 discussed above. For instance, consider the first possibility of 
    PNG
    media_image13.png
    22
    37
    media_image13.png
    Greyscale
.  The making of (introduction of) R5 and R2 groups entails use of organometallic reactions (Boronic acid coupling) aryl-aryl coupling processes wherein halogens are consumed!  The conundrum is consistent with Dorwald (Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15) teaching that  “….Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, especially so if multifunctional, structurally complex intermediates must be prepared.… the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed...”  (emphasis added). 

The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few compounds of the claimed formula.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount 
MPEP 2164.01(a) states,  “A conclusion of Isaack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 



Claims 51-53 and 59-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.